DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Clm 3, wherein the post is a length of square tubing
Clm 10, wherein the at least one hanger gusset is fixed to said at least one post at a desirable angle that does not comprise a right angle.
Clm 12: unequal spacing of hanger gussets
Clms 13 and 17: hanger gussets being fixed to more than one side of the post
 No new matter should be entered.

The drawings are also objected to because the references numerals in Figure 4 appear to be pointing to features that are different than the features described in the Specification for those reference numerals.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 12 is objected to because of the following informalities:  
“unequal spacing” should be changed to --with unequal spacing--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 10:  At the onset, Claim 1 requires at least one hanger gusset welded to said at least one fence post at a right angle.  Claim 10, then further requires that the fixing “at a desirable angle that does not comprise a right angle”.  It is unclear as to how the fixing at a right angle is required in the parent claim, but is then precluded in this claim.  It is unclear as to what is actually being required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 10, 14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (US 4067547).
 	Re Clm 1:  Peters discloses a prefabricated fencing system, the prefabricated fence system comprising: at least one fence post (14) including; at least one hanger gusset (24) welded to said at least one fence post at a right angle configured to receive and support at least one rail (18) in a horizontal relation to a ground surface at a predetermined height (see figs); and wherein a plurality of said at least one fence posts and rail sections comprising said at least one rail are coupled together in functional combination to provide a continuous said prefabricated fencing system.
	Re Clms 4-6:  Peters discloses wherein the fence post is capable of being driven through the ground surface and into a ground volume (clm 4), to be set in concrete (clm 5), and to be inserted into a preset-receiver (clm 6).  Examiner notes that any ordinary fence post is capable of any of the post installation methods of claims 4-6.  
	Re Clm 9:  Peters discloses wherein the hanger gusset is fabricated from round bar stock (see figs, elements 24) and is capable to receiving a round said at least one rail (18).
	Re Clm 10 (as best understood):  Peters discloses wherein the at least one hanger gusset is fixed to said at least one post at a desirable angle that does not comprise a right-angle (See figs).

Re Clm 16:  Peters discloses wherein the rail sections include at least one vertical mounting plate (22) [for affixing a windbreak and alternately privacy/security structures}*.  *Regarding the above language emphasized in brackets [  ] examiner notes that the language is intended use and limited patentable weight is given to this section of the claim.
Re Clm 19:  Peters discloses a method of installing a prefabricated fence system, the prefabricated fence system comprising: providing the prefabricated fence system (as shown in figs); coupling a plurality of fence posts (14) and rail sections (18) together to provide a continuous said prefabricated fencing system; setting the at least two fence posts into a ground-volume (col 1, line 13), and attaching a rail of said rail sections to a hanger gusset in a horizontal relation to a ground surface (see figs).
Re Clm 20:  Peters discloses setting additional said fence posts into the ground-volume (see plurality of posts), coupling additional said rails (see plurality of rails), attaching additional said rails to said hanger gusset in a horizontal relation to the ground surface; and affixing a wind break and/or privacy/security structures (22).
Claims 1, 2, 4-8, 10, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heldenbrand (US 3499631).
	Re Clm 1:  Heldenbrand discloses a prefabricated fencing system, the prefabricated fence system comprising: at least one fence post (16) including; at least one hanger gusset (2) welded to said at least one fence post at a right angle configured to receive and support at least one rail (21) in a horizontal relation to a ground surface at a predetermined height (see figs); and wherein a plurality of 
	Re Clm 2:  Heldenbrand discloses wherein the at least one fence post is a predetermined length of pipe (hollow pipe post).
	Re Clms 4-6:  Heldenbrand discloses wherein the fence post is capable of being driven through the ground surface and into a ground volume (clm 4), to be set in concrete (clm 5), and to be inserted into a preset-receiver (clm 6).  Examiner notes that any ordinary fence post is capable of any of the post installation methods of claims 4-6.  Also see top of Column 3.  
	Re Clm 7:  Heldenbrand discloses wherein the at least one hanger gusset welded to said fence post at said right angle is fabricated from flat bar stock (See figs) and is capable of receiving a round profile said at least one rail (outside profile of rail 21).
	Re Clm 8:  Heldenbrand discloses wherein the at least one hanger gusset is fabricated from flat bar stock (see figs) and capable of receiving a square said at least one rail.
	Re Clm 10 (as best understood):  Heldenbrand discloses wherein the at least one hanger gusset is fixed to said at least one post at a desirable angle that does not comprise a right-angle (See figs).
Re Clm 13:  Heldenbrand discloses wherein the at least one hanger gusset is fixed to more than one side of said fence at least one post (see figs 7, 9, and 10).
Re Clm 14:  Heldenbrand discloses wherein the plurality of fence posts having said at least one hanger gusset and said rail sections are configured to be coupled together via at least one welding-fastening-process (welding the rail-connecting gussets to the posts to couple the posts together).
Re Clm 19:  Heldenbrand discloses a method of installing a prefabricated fence system, the prefabricated fence system comprising: providing the prefabricated fence system (as shown in figs); coupling a plurality of fence posts (16) and rail sections (21) together to provide a continuous said prefabricated fencing system; setting the at least two fence posts into a ground-volume (top col 3), and 
Re Clm 20:  Peters discloses setting additional said fence posts into the ground-volume (see plurality of posts), coupling additional said rails (see plurality of rails), attaching additional said rails to said hanger gusset in a horizontal relation to the ground surface; and affixing a wind break and/or privacy/security structures (e.g. gate 65).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heldenbrand (US 3499631).
	Re Clm 3:  Heldenbrand discloses wherein the post is made from pipe, but fails to disclose wherein the at least one fence post is a predetermined length of square tubing.  Examiner takes OFFICIAL NOTICE that posts made of square tubing are extremely well-known and often used in the fence post art for aesthetic reasons as well as the purpose of providing flat surfaces for flush attachments of other flat members.  Therefore, due to a lack of criticality in the shape of the post member, it would have obvious to one having ordinary skill in the art before the effective filing date of 
Examiner further notes that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Re Clms 11 and 12:  Heldenbrand appears to show equal vertical spacing of the hanger gussets, but fails to explicitly disclose such.  Examiner notes that the multiples of the vertically aligned hanger gussets have only two options of spacing arrangement, equal and unequal.  Examiner notes that providing either equal spacing or unequal spacing between fence rails is not a novel concept and would be an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided either or both equal and unequal spacing of the hanger gussets in the device of Heldenbrand.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heldenbrand (US 3499631) in view of Verenski et al. (US 5615968) and Peters (US 4067547).
Re Clm 17:  Heldenbrand discloses a prefabricated fencing system, the prefabricated fence system comprising: at least one fence post (16) including; at least one hanger gusset (20) welded to said at least one fence post at a right angle (see figs) configured to receive and support at least one rail in a horizontal relation to a ground surface at a predetermined height (see figs); and wherein a plurality of said at least one fence posts and rail sections comprising said at least one rail are coupled together in functional combination to provide continuous said prefabricated fencing system (fig 1) wherein the at least one fence post is a predetermined length of pipe (see fig 3); wherein the at least one fence post is configured to be driven into ground (top of column 3); wherein the at least one hanger gusset as welded (@ 35’) to said fence post at a right angle is fabricated from flat bar stock (see figs) and is configured to receive a round rail (21); wherein a plurality of the at least one hanger gusset is fixed to said post in 
	Helderbrand fails to disclose wherein the plurality of hanger gussets vertically aligned have an equal spacing, wherein the rail sections are configured to be coupled together via a threaded coupling, and wherein the rail sections include at least one vertical mounting plate for affixing a wind break.
	Heldenbrand appears to show equal vertical spacing of the hanger gussets, but fails to explicitly disclose such.  Examiner notes that the multiples of the vertically aligned hanger gussets have only two options of spacing arrangement, equal and unequal.  Examiner notes that providing either equal spacing or unequal spacing between fence rails is not a novel concept and it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided equal spacing of the hanger gussets in the device of Heldenbrand.  
	Verenski et al. teach the use of coupling rail sections via a threaded coupling (fig 2) for the purpose of coaxially coupling handrails to make a longer handrail section.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided the rails of Heldenbrand with a threaded coupling, as taught by Verenski et al., for the purpose of coaxially coupling handrails to make a longer handrail section between posts.
	Peters teaches the use of rail sections of a post and rail fence system that include at least one vertical mounting plate (22) for affixing a wind break.  This is taught for the purpose of providing support/stability and a means for attachment of peripheral members.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have further modified the rails of Heldenbrand to be provided with at least one vertical mounting plate, as taught by Peters, for the purpose of providing support/stability to the rails and provide a means for attachment of peripheral members.
.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose wherein the rail sections are configured to be coupled together via a threaded coupling welded to the hanger gusset.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678